United States Court of Appeals,

                               Fifth Circuit.

                        Nos. 96-20004, 96-20147.

                  Richard L. MARRÉ, et al., Plaintiffs,

            Agritech Enterprises, Inc., Plaintiff-Appellee,

                                       v.

            UNITED STATES of America, Defendant-Appellant.

   Richard L. MARRÉ;      Agritech Enterprises, Inc., Plaintiffs-
Appellees,

                                       v.

 HP-84 NURSERY ASSOCIATES, INC., Intervenor-Plaintiff-Appellant,

                                       v.

            UNITED STATES of America, Defendant-Appellant.

                               July 22, 1997.

Appeals from the United States District Court for the Southern
District of Texas.

Before KING, GARWOOD and PARKER, Circuit Judges.

     GARWOOD, Circuit Judge:

     Plaintiffs-appellees Richard L. Marré (Marré) and Agritech

Enterprises, Inc. (Agritech), Marré's wholly owned corporation,

sued the United States (government) under 26 U.S.C. § 7431 of the

Internal Revenue Code for wrongful disclosure of plaintiffs' tax

return information.     The district court awarded statutory damages

and attorneys' fees to Marré but rejected Agritech's claim for

damages     and   attorneys'   fees.        Plaintiffs   appealed   and   the

government cross-appealed on the amount of attorneys' fees awarded

to Marré.    A panel of this Court affirmed Marré's damages award but


                                       1
reduced his attorneys' fees.            The Court also reversed and remanded

Agritech's claim for damages and attorneys' fees.                       On remand, the

government and Agritech agreed on the amount of statutory damages.

The district court awarded Agritech attorneys' fees in the amount

of $55,500 and ordered the government not to set off the damages

and   attorneys'      fees       awarded   to       the   plaintiffs      against     tax

assessments made by the government against plaintiffs under 26

U.S.C. §§ 6700 and 6701.           Further, the Court allowed HP-84 Nursery

Associates (Nursery Associates), a judgment creditor of Marré, to

intervene and held that Nursery Associates was entitled to fifty

percent of Marré's damages and attorneys' fees. The government and

Nursery Associates now appeal.             We affirm in part and reverse in

part.

                          Facts and Proceedings Below

      In 1981, Marré founded Agritech, a corporation organized to

construct modular solar-heated greenhouse facilities on various

tracts of land in Ellis and Waller counties in Texas.                               Marré

marketed these greenhouses to limited partnerships and individual

investors      as   tax    shelters.           In    early      1985,   the    Criminal

Investigation Division of the Internal Revenue Service (IRS) began

a criminal investigation of the plaintiffs' greenhouse operation.

The IRS     believed      that    the   plaintiffs        had   marketed      the   solar

greenhouses as a tax shelter but failed to construct completed

greenhouse facilities.

      During the course of the investigation, Special Agent Lindell

Parrish   of    the    IRS   interviewed        numerous        Agritech      investors,


                                           2
promoters, suppliers, and employees and mailed out a large number

of form or "circular" letters to the Agritech investors and various

suppliers.   In these interviews and letters, Agent Parrish stated

that Marré and Agritech were under investigation by the IRS for

allegedly aiding and assisting in the filing of false tax returns

in violation of 26 U.S.C. § 7206(2), and in the view of the IRS,

any tax return that showed deductions or credits in connection with

the Agritech tax shelter was false and fraudulent.                  Attached to

each letter was a questionnaire that included statements that

indicated Marré had been dishonest with the investors.

     Marré and Agritech filed suit against the government in the

district court below under 26 U.S.C. § 7431, seeking damages for

wrongful disclosures of their tax return information as defined in

26 U.S.C. § 6103(b)(2), in violation of 26 U.S.C. §§ 6103(a)(1) and

6103(k)(6). Marré v. United States, No. Civ. A. H-88-1103, 1992 WL

3240527 (S.D.Tex. June 22, 1992).            Following a bench trial, the

district court    found   that   the       IRS   had   made   215   unauthorized

disclosures.    The court determined that Marré suffered no actual

damages from the disclosures and, therefore, was not entitled to an

award for either compensatory or punitive damages.              The court did,

however, award Marré statutory damages of $1,000 per disclosure, or

$215,000.    The court also held that Agritech was not entitled to

any damages because it had ceased doing business approximately two

years before the disclosures were made;            hence, the court opined,

an award of damages to Agritech would amount to a double recovery

for Marré.   Finally, the court held that Marré, but not Agritech,


                                       3
was   entitled     under     26   U.S.C.       §    7430   to   recover    reasonable

attorneys' fees of $308,444.60 and costs of $17,738.02, for a total

of $326,182.62.

          Marré appealed on the amount of damages and Agritech appealed

the district       court's    rejection        of    its   claim   for    damages   and

attorneys' fees.       The government cross-appealed on the amount of

attorneys' fees awarded to Marré.                  On appeal, we affirmed Marré's

damages award, holding that the district court did not err in

denying him actual damages and that, even if punitive damages were

recoverable under 26 U.S.C. § 7431(c) in the absence of actual

damages, the evidence did not sufficiently support an award for

punitive damages.      Marré v. United States, 38 F.3d 823, 825-28 (5th

Cir.1994) (Marré I ).         This Court also reduced Marré's attorneys'

fees award to $107,500 plus costs of $17,738.02, to reflect the

actual expenses incurred under his contingency fee agreement with

his attorneys. With respect to Agritech, this Court concluded that

nothing in section 7431 precluded the corporation from recovering

damages under that provision. We vacated that part of the district

court's judgment denying damages to Agritech and remanded for

reconsideration of Agritech's claim for damages and attorneys'

fees.1

          On remand, the parties agreed that Agritech was entitled to

      1
     This Court recognized that although Agritech had not actively
engaged in business for two years prior to the time the disclosures
were made, under Texas law Agritech was still "technically alive."
We reasoned that because Agritech was a taxpayer for purposes of
section 7431 at the time of the disclosures, it could still recover
damages and attorneys' fees for the wrongful disclosure of its tax
return information.

                                           4
statutory damages under section 7431 of $111,000 for 111 separate

acts of unauthorized disclosure of its tax return information. The

parties disagreed, however, on whether Agritech was entitled to any

attorneys' fees under section 7430.     The district court determined

that Agritech was entitled, "under the law of the case," to an

award of $55,500 for its attorneys' fees.    The court also held that

the government could not set off the plaintiffs' damages and

attorneys' fees awards against tax assessments the IRS had made

against Marré and Agritech under sections 6700 and 6701 while

appeal was pending in Marré I.2 Finally, the judgment required the

government to pay fifty percent of Marré's damages and attorneys'

fees to Nursery Associates, a creditor that had obtained a judgment

and turnover order against Marré in Texas state court and that the

district court had allowed to intervene.

     The government now appeals, arguing that the district court

erred in awarding Agritech attorneys' fees and in prohibiting the

government from setting off plaintiffs' damages and attorneys' fees

against their tax liabilities.        Nursery Associates appeals the

district court's judgment limiting its award to only fifty percent

of Marré's damages and attorneys' fees and denying its request for

reasonable attorneys' fees.

                              Discussion

I. Agritech's Attorneys' Fees

      2
       Those sections impose penalties for promoting abusive tax
shelters and for aiding and abetting understatement of tax
liability. The issue of whether the tax assessments made against
Marré and Agritech under those sections are valid is currently
being litigated in the district court.

                                  5
      Section 7430 of the Internal Revenue Code provides that

taxpayers       who   prevail   in   tax       proceedings   may   recover   their

attorneys' fees incurred in such proceeding if they establish that

(1) the position of the government at the time of litigation was

not substantially justified;               (2) the taxpayers substantially

prevailed with respect to the amount in controversy or with respect

to the most significant issue or set of issues presented;                and (3)

the taxpayers meet applicable net worth requirements.                 26 U.S.C. §

7430(c)(4)(A);         see also Nalle v. C.I.R., 55 F.3d 189, 191 (5th

Cir.1995).3       The burden of proving that the government was not

substantially justified in its litigation position is with the

taxpayers.      Information Resources, Inc. v. United States, 996 F.2d

780, 786 (5th Cir.1993).

     The government concedes that Marré and Agritech substantially

prevailed on the most significant issues and meet the net worth

requirements.         The government contends, however, that the district

court's award of attorneys' fees to Agritech was erroneous and

should be reversed because, among other things, Agritech has failed

to show that the government's position in the litigation with

respect to Agritech was not "substantially justified," i.e. that it

was not "justified to a degree that could satisfy a reasonable

person" or had no "reasonable basis both in law and fact."                   Nalle,

55 F.3d at 191 (citations omitted).                "In determining whether the


            3
          Furthermore, the taxpayers must have exhausted all
administrative remedies within the IRS.       See 26 U.S.C. §
7430(b)(1). The government does not contend that Agritech failed
to exhaust its administrative remedies.

                                           6
[government's]   position    was   not    substantially    justified,    the

question is whether the [government] acted unreasonably—that is,

whether [it] knew or should have known that [its] position was

invalid at the onset of the litigation."        Id. (citing Bouterie v.

C.I.R., 36 F.3d 1361, 1373 (5th Cir.1994)).

        We review the lower court's award of attorneys' fees under

section 7430 for abuse of discretion, see Wilkerson v. United

States, 67 F.3d 112, 119 (5th Cir.1995), and the supporting factual

findings are reviewed for clear error.        Riley v. City of Jackson,

Miss., 99 F.3d 757, 759 (5th Cir.1996).       Review of the conclusions

of law underlying an award or denial of attorneys' fees is de novo.

Texas Food Indus. Ass'n v. United States Dept. of Agric., 81 F.3d

578, 580 (5th Cir.1996).     This Court reviews the district court's

ruling on substantial justification for abuse of discretion, and

will reverse only if we have a definite and firm conviction that an

error of judgment was committed.        Portillo v. C.I.R., 988 F.2d 27,

28 (5th Cir.1993).

     Having reviewed the record, we conclude Agritech has failed to

demonstrate   that   the   government's    position   in   the   litigation

vis-à-vis   Agritech   was   not   substantially      justified,    as   the

government did not know and had no reason to know that Agritech

could recover statutory damages and attorneys' fees under section

7430.   There is no evidence Agritech suffered actual damages, and

we have held there was no basis for punitive damages.              From the

very outset of this litigation, the government's position has been

that Agritech was not entitled to damages for the unauthorized


                                    7
disclosure of its tax return information because it was, at all

relevant times, essentially a defunct entity.         The government

vehemently argued, and the district court found, that Agritech—at

all relevant times wholly owned by Marré—was not entitled to

damages because it had not actively engaged in business ever since

a time some two years before the complained of disclosures were

made.   The government reasonably relied on the fact that the Texas

Secretary of State had forfeited Agritech's charter twice and the

charter had remained forfeited until two months before trial.

     Tellingly, even the district court in Marré I believed that

the government's position was reasonable, as evidenced by its

observation that Agritech was "dead in the water" and "little more

than a corporate corpse."   Although the court's agreement with the

government's argument is not of itself dispositive of the issue, we

believe that the court's acceptance of the government's litigation

position further demonstrates the reasonableness of that position.

     This is not a case where the government "unreasonably defended

[its] position after several earlier courts had rejected it, when

the IRS had ignored state law that clearly supported the taxpayer,

[or] when the IRS had failed to conduct a reasonable investigation

that would have revealed the flaw in its position."   Nalle, 55 F.3d

at 191-92 (internal footnotes omitted).     Instead, the issue of

Agritech's essentially defunct corporate status at all relevant

times was a relatively novel one, as neither this Court nor any

other federal court had addressed this precise issue until Marré I.

Although we were not persuaded by the government's (and district


                                 8
court's) reliance on Shapiro v. Smith, 652 F.Supp. 218 (S.D.Ohio

1986), which the government claimed supported its position that

Agritech was not entitled to damages and attorneys' fees because it

was "as good as dead," see Marré I, 38 F.3d at 828, our rejection

of this argument was neither an express nor implied finding that

the     government's     position    was     unreasonable.4       Indeed,    the

government had no reason to know at the outset of litigation,

either by analyzing federal and state case law or through some

other     reasonable     investigation,       that     Marré's   wholly     owned

corporation Agritech could recover damages and attorneys' fees

despite having been inactive and essentially defunct ever since a

time approximately two years before the challenged disclosures were

made.      Because     Agritech    has   failed   to    demonstrate   that   the

government's     position     at    litigation       was   not   substantially


           4
          This Court concluded in Marré I that Agritech was
"technically alive" because under Texas law, "the reinstatement of
[Agritech's] charter will relate back and will revive whatever
rights the corporation had at the time the suit was filed." Marré
I, 38 F.3d at 828. Although we ultimately vacated the district
court's judgment as to Agritech and remanded so that the court
could determine whether Agritech was entitled to any damages and
attorneys' fees and if so in what amount, we did not offer any
opinion as to whether the government's litigation position with
respect to Agritech was substantially justified. See, e.g., Lennox
v. C.I.R., 998 F.2d 244, 248 (5th Cir.1993) (explaining that "the
ultimate failure of the government's legal position does not
necessarily mean that it was not substantially justified").

           We further note that the district court on remand did not
      find that the government's position was not substantially
      justified.   Rather, the court awarded attorneys' fees to
      Agritech apparently without giving any consideration to the
      substantial justification issue, as evidenced by the court's
      own inconsistency—that is, agreeing with the government's
      litigation position during the first trial, and then awarding
      attorneys' fees to Agritech on remand.

                                         9
justified, we hold that the court below abused its discretion by

awarding Agritech attorneys' fees.5

II. Government's Right of Setoff

       Next, the government contends that the district court erred in

not allowing it (the government) to set off the plaintiffs' damages

and Marré's attorneys' fees against their tax liabilities.6                                While

appeal         was    pending    in    Marré     I,    the    government        assessed    tax

penalties of $2,010,733.40 against Marré (in October 1993) and

Agritech (in February 1994) for promoting abusive tax shelters in

violation            of    section    6700    and     for    aiding      and    abetting    the

understatement of tax liability in violation of section 6701.

Marré and Agritech then filed a separate suit in district court

challenging the tax assessments.                      Meanwhile, the court on remand

held       that      the    government       could    not    set   off    the    damages    and

attorneys'           fees    awarded     to    Marré    and    Agritech        against   their

outstanding tax liabilities.

           The government has both a common law and a statutory right of

setoff.           The government's common law right of setoff—which is

inherent in the federal government—is broad and "exists independent


           5
      Because we conclude that Agritech was not entitled to any
attorneys' fees on the basis that the government's litigation
position was substantially justified, we need not reach the merits
of the other arguments made by the government in respect to the
attorneys' fee award to Agritech.
       6
      As part of its setoff argument, the government contends that
it should be allowed to set off Agritech's attorneys' fees as well.
However, our holding that Agritech is not entitled to recover any
attorneys' fees necessarily renders moot the issue of whether
Agritech's attorneys' fees are subject to the government's right of
setoff.

                                                10
of any statutory grant of authority to the executive branch."

United States v. Tafoya, 803 F.2d 140, 141 (5th Cir.1986).     "The

government has the same right which belongs to every creditor, to

apply the unappropriated moneys of his debtor, in his hands, in

extinguishment of the debts due to him."    United States v. Munsey

Trust Co. of Washington, D.C., 332 U.S. 234, 239, 67 S.Ct. 1599,

1602, 91 L.Ed. 2022 (1947) (internal quotations omitted).

     The government's statutory right of setoff is found in 31

U.S.C. § 3728, which provides:

     "(a) The Comptroller General shall withhold paying that part
     of a judgment against the United States Government presented
     to the Comptroller General that is equal to a debt the
     plaintiff owes the Government.

     (b) The Comptroller General shall—

          (1) discharge the debt if the plaintiff agrees to the
          setoff and discharges a part of the judgment equal to the
          debt; or

          (2)(A) withhold payment of an additional amount the
          Comptroller General decides will cover legal costs of
          bringing a civil action for the debt if the plaintiff
          denies the debt or does not agree to the setoff; and

          (B) have a civil action brought if one has not already
          been brought.

     (c) If the Government loses a civil action to recover a debt
     or recovers less than the amount the Comptroller General
     withholds under this section, the Comptroller General shall
     pay the plaintiff the balance and interest of 6 percent for
     the time the money is withheld."

      The government's right of setoff, although broad, is not

unlimited.   In order for the government to invoke its right of

setoff, there must be mutuality of debt between the parties.    See

United States v. 717.42 Acres of Land, 955 F.2d 376, 381 (5th

Cir.1992);   see also Capuano v. United States, 955 F.2d 1427, 1429-

                                 11
30 (11th Cir.1992) (explaining that "[t]he right of set-off is

within the equitable power of a court to offset mutual debts

running between two parties").       Mutuality requires "that the

judgment creditor must be the same person (in the view of the law)

as the party who owes the debt to be collected, and the government

must be the same person to whom the debt is owed."   In re Mr. Alan

I. Saltman, Comp. Gen. B-259532, 1995 WL 905738, at *2 (March 6,

1995) (unpublished).

A. Setoff of Plaintiffs' Damages

      With respect to the plaintiffs' damages awards in this case,

the government has the authority to set off the damages against the

plaintiffs' alleged tax liabilities.     A mutual debt exists as

between the plaintiffs and the government—that is, the government

owes the plaintiffs $326,000 in total damages and the plaintiffs

allegedly owe the government in excess of $2,000,000 in taxes.

Because there is mutuality of debt between the plaintiffs and the

government, and because we see no valid reason to disallow setoff,7

we conclude that the district court erred in prohibiting the

government from exercising its right of setoff against plaintiffs'

      7
       Although it is possible to conjecture that the reason the
district court prohibited the government from setting off the
plaintiffs' tax liabilities was that the court believed the
government's assessments were retaliatory in nature, the court made
no such express finding of bad faith on the part of the government.
In a similar vein, the plaintiffs argue that setoff should not be
allowed because they are not liable for the allegedly retaliatory
penalties that the government seeks to set off against the
judgment. Plaintiffs claim the penalties were retaliatory in that,
inter alia, the assessments were made after plaintiffs were "no
longer under investigation." The parties are currently litigating
the legitimacy of the assessments in the district court below.
That issue is not properly before us.

                                12
tax debts.8

B. Setoff of Marré's Attorneys' Fees

            Next, we consider whether the district court erroneously

prohibited the government from setting off the award to Marré's

attorneys against Marré's tax liabilities.                    At the conclusion of

the first trial, the court awarded Marré, in addition to $215,000

in damages, $308,444.60 in attorneys' fees and $17,738.02 in costs

pursuant to section 7430.                On appeal, we affirmed the judgment as

to the amount of damages and costs, but reduced the attorneys' fees

award           to   $107,500,     to   reflect    the   reasonable   fees   "paid    or

incurred" by Marré for the services of his attorneys, Urquhart &

Hassell, under their contingency fee agreement.                       On remand, the

district             court   in   setting   forth   the   plaintiffs'   damages      and

attorneys' fees awards in a final judgment calculated Marré's

attorneys' fees by adding his damages of $215,000 and attorneys'

fees of $107,500, and then dividing the total in half to reflect

the attorneys' fifty percent interest in the amounts recovered, or

$161,250.9            After adding the $17,738.02 in costs, the court ordered

that the government pay Urquhart & Hassell a total of $178,988.02.

     Section 7430 provides that "the prevailing party may be

awarded a judgment or a settlement for ... reasonable litigation



            8
       Moreover, the district court's prohibiting the government
from setting off mutual debts raises serious sovereign immunity and
jurisdictional concerns as well.
        9
      Likewise, the court added Agritech's $111,000 in damages to
its $55,500 in attorneys' fees, and dividing the total in half,
calculated the attorneys' fifty percent interest to be $83,250.

                                              13
costs incurred in connection with such court proceeding."10        26

U.S.C. § 7430.      Under the statute, if the court decides to award

attorneys' fees to the prevailing party, the fees are to be awarded

in addition to any damages awarded to the prevailing party.        In

other words, the attorneys' fees are not awarded out of the

prevailing party's damages, but rather are awarded on top of any

damages the prevailing party receives.        See generally Plant v.


     10
          The statute reads, in relevant part, as follows:

             "(a) In general.—In any administrative or court
             proceeding which is brought by or against the United
             States in connection with the determination, collection,
             or refund of any tax, interest, or penalty under this
             title, the prevailing party may be awarded a judgment or
             settlement for—

                  (1) reasonable administrative costs incurred in
             connection with such administrative proceeding within the
             Internal Revenue Service, and

                  (2) reasonable litigation costs incurred         in
             connection with such court proceeding....

             (c) Definitions.—For purposes of this section—

                  (1)   Reasonable   litigation    costs.—The    term
             "reasonable litigation costs' includes—

                  (A) reasonable court costs, and

                  (B) based upon prevailing market rates for the kind
                  of quality of services furnished ...

                  (iii) reasonable fees paid or incurred for the
                  services of attorneys in connection with the court
                  proceeding, ...

             (3) Attorney's fees. For purposes of paragraphs (1) and
             (2), fees for the services of an individual (whether or
             not an attorney) who is authorized to practice before the
             Tax Court or before the Internal Revenue Service shall be
             treated as fees for the services of an attorney." 26
             U.S.C. § 7430.

                                   14
Blazer Financial Services, Inc. of Ga., 598 F.2d 1357, 1365-66 (5th

Cir.1979) (disallowing setoff by creditor for violation of Truth in

Lending Act where debtor was awarded attorneys' fees under statute

making creditor liable for "the costs of the action together with

a reasonable attorney's fee as determined by the court");   Duncan

v. United States Dept. of Army, No. 88-2143, 1989 WL 117742, at *1

(4th Cir. Oct.4, 1989) (unpublished opinion) (disallowing setoff of

attorneys' fees by Army for violation of Right to Privacy Act, 12

U.S.C. § 3401 et seq., where fees were awarded under 12 U.S.C. §

3417(a)(4), making Army responsible for "the costs of the action

together with reasonable attorney's fees as determined by the

court").   Thus, damages and attorneys' fees under section 7430 are

separate awards, the former going to the prevailing party and the

latter to the prevailing party's attorneys.   In this case, because

the attorneys' fees awarded under section 7430 belong to Urquhart

& Hassell, and not Marré, the government cannot set off Marré's tax

obligations against the attorneys' fees award, as no mutuality of

debt exists between the government and Marré's attorneys.

     That the statute provides that attorneys' fees are to be

awarded to the prevailing party is not controlling.   The issue "is

not whether plaintiff is nominally to receive the money but whether

ultimately it is to go to her attorney or to be credited toward

defendant in repayment of plaintiff's debt."    Plant, 598 F.2d at

1366.   Here, as in Plant and Duncan, the prevailing party is only

nominally the person who receives the award;     the real party in

interest vis-à-vis attorneys' fees awarded under the statute are


                                 15
the attorneys themselves.11        See, e.g., Id. at 1366;    Duncan, 1989

WL 117742, at *3.

      To the extent we conclude that Marré's attorneys' fees award

belongs to Urquhart & Hassell—and therefore is not subject to set

off—the government cannot take advantage of either United States v.

Cohen, 389 F.2d 689 (5th Cir.1967), or United States v. Transocean

Air Lines, Inc., 386 F.2d 79 (5th Cir.1967), cert. denied, 389 U.S.

1047, 88 S.Ct. 784, 19 L.Ed.2d 839 (1968).              Cohen involved a

prisoner who successfully sued the United States under the Federal

Tort Claims Act for failure to prevent his being assaulted by a

fellow inmate.        The court awarded the plaintiff $110,000, and of

that amount $15,000 was awarded in attorneys' fees under 28 U.S.C.

§ 2678, "free and clear of any and all claims which the Internal

Revenue Service, the Treasury Department or the United States of

America ... might have or assert against the plaintiff in this

case."        Id. at 690 (internal quotations omitted).      On appeal, we

reversed the district court's denial of setoff, holding that under

section 2678, the attorneys' rights to the fees were derivative of

the   plaintiff's       recovery    and,   therefore,   subject   to   the

government's right of setoff.        Id. at 691-92.

      In Transocean Air Lines, plaintiff, a bankrupt air carrier,

sued the government over disputed compensation allegedly owed it

for its transportation services. The government and the trustee in

         11
        For the same reasons, the fact that the district court
awarded the attorneys' fees to Marré, and not his attorneys, does
not affect our conclusion that, in this particular case, "the fee
once awarded becomes in effect an asset of the attorney, not the
client." Plant, 598 F.2d at 1366.

                                      16
bankruptcy settled for $75,000, to be credited against a larger

claim        the   government     held   against       Transocean.        Plaintiff's

attorneys, who under a contingency fee agreement were to be given

a one-third interest in all amounts recovered, sought to recover

$25,000 for their services. The district court granted judgment in

favor of the attorneys in the amount of $25,000 directly against

the government and reduced Transocean's judgment to $50,000.                        In

reversing the judgment, we reasoned that the attorneys' interest in

the fees was derived from Florida contracts law, and because the

right to sue the federal government cannot be granted by state law

or   through       contractual     relationships       with   third   parties,     the

judgment could not be sustained as against the government.                       Id. at

81-82.        We also held that the attorneys' fees award could not be

characterized as an assignment of Transocean's claim, as any such

assignment         of   the   judgment   would    be    invalid   under    the   Anti-

Assignment Act, 31 U.S.C. § 203.12               Id.

      Unlike the case at bar, the attorneys' fees in Cohen and

Transocean Air Lines were awarded out of the plaintiffs' damages.

In Cohen, the attorneys' fees were awarded pursuant to a statute

that then provided that the court could award reasonable attorneys'

fees of up to twenty percent of the amount recovered by the

plaintiff " "to be paid out of but not in addition to the amount of

judgment ... recovered, ...' " Cohen, 389 F.2d at 690 n. 3 (citing

28 U.S.C.A. § 2678) (emphasis added).              In Transocean Air Lines, the


        12
      Section 203 has since been revised. See 31 U.S.C. § 3727.
These revisions, however, are not relevant to our discussion.

                                          17
fees were awarded under a contingency fee contract that provided

that the attorneys would receive a one-third interest in the

recovery.   See Transocean Air Lines, 386 F.2d at 80.   Because the

attorneys' interest in the fees was derivative of the plaintiffs'

interest in the judgment, we allowed the government to set off the

attorneys' fees awarded to the plaintiffs against the judgments

favorable to the plaintiffs.   See Duncan, 1989 WL 117742, at *3

(distinguishing Cohen on the basis that the case involved two

creditors, the government and plaintiff's attorneys, competing for

rights to the plaintiff's judgment).   As stated earlier, the case

before us does not involve derivative rights of the attorneys to

the fees;   instead, the fees were awarded to Marré's attorneys in

addition to the full statutory damages awarded to Marré.13

     Our holding that the government may not set off the attorney's

fees extends to, but only to, that portion of the fees awarded

pursuant to section 7430, i.e. $107,500 in fees and $17,738.02 in

costs, or $125,238.02.     The government may still set off the

remaining portion of the attorneys' fees which was awarded out of

Marré's $215,000 in damages, or $53,750.   This is so because the

$53,750 falls within and comes out of the $215,000 awarded to Marré

as damages, which we have held may be set off by the government



      13
       None of the other cases cited by the government involves
attorneys' fees awarded pursuant to a statute. See United States
v. Munsey Trust Co., 332 U.S. 234, 67 S.Ct. 1599, 91 L.Ed. 2022
(1947); Massachusetts Bonding & Ins. Co. v. New York, 259 F.2d 33
(2d Cir.1958); South Side Bank & Trust Co. v. United States, 221
F.2d 813 (7th Cir.1955); Malman v. United States, 207 F.2d 897 (2d
Cir.1953).

                                18
because of mutuality of debt between the government and Marré.14

III. Nursery Associates' Rights Under the Turnover Order

      Nursery Associates, following a jury trial in Texas state

court, secured a judgment against Marré individually on December 4,

1989, in the amount of $345,800 plus post-judgment interest of 10%

per   annum      on     the    amount    of    $204,000    until   paid.       Through

post-judgment discovery, Nursery Associates identified Marré's

interest in        the    present       case   as   his   only   significant   asset.

Pursuant to section 31.002 of the Texas Civil Procedure Practice

and   Remedies         Code,   Nursery     Associates      obtained   an   order   for

turnover relief from the state court on March 16, 1993.15                  The order

           14
        We note that Marré has not challenged the propriety of
awarding his attorneys more than the amount we held in Marré I was
the maximum proper award. Our disposition of the claims of the
other parties renders it unnecessary to decide that matter.
      15
           Section 31.002 provides, in relevant part:

                "(a) A judgment creditor is entitled to aid from a court
                of appropriate jurisdiction through injunction or other
                means in order to reach property to obtain satisfaction
                on the judgment if the judgment debtor owns property,
                including present or future rights to property, that:

                       (1) cannot readily be attached or levied on by
                       ordinary legal process; and

                       (2) is not exempt from attachment, execution, or
                       seizure for the satisfaction of liabilities....

                ....

                (c) The court may enforce the order by contempt
                proceedings or by other appropriate means in the event of
                refusal or disobedience.

                (d) The judgment creditor may move for the court's
                assistance under this section in the same proceeding in
                which the judgment is rendered or in an independent
                proceeding.

                                               19
required    that    Marré   "and    his     agents,   representatives,       and/or

attorneys    turn   over    to    HP-84    Nursery    Associates      any   and   all

benefits or items of value that arise or result from [Marré's suit

against the government]."            In addition, Nursery Associates was

awarded reasonable and necessary attorneys' fees of $1,000 along

with the costs of the turnover proceeding.

     On April 7, 1993, Nursery Associates filed its Notice of

Interest, Motion to Intervene and Brief in Support, and Complaint

In Intervention, requesting permission to intervene in Marré's

federal lawsuit as a judgment creditor pursuant to the Texas state

court turnover order.            On April 16, 1993, the court denied the

intervention.       On remand to the district court from Marré I,

Nursery Associates again sought to intervene in this case as

judgment creditor.      On April 21, 1995, the district court granted

the Motion to Intervene and thereafter, on May 1, 1995, Nursery

Associates filed its Complaint in Intervention. Nursery Associates

filed a Motion to Enforce Turnover Order on November 3, 1995,

asserting that it was entitled to enforcement of its judgment in

the total amount of $503,198.44 ($345,800 principal plus interest).

     The district court, however, did not order turnover of all of

the damages and attorneys' fees awarded to Marré, which totaled

$322,500.    Instead, in its enforcement of the turnover order, the

district    court    apparently      relied     on    Marré's    contingency      fee

agreement,    which    provided      for    a   fee   of   50%   of   all   amounts



            (e) The judgment creditor is entitled to                        recover
            reasonable costs, including attorney's fees."

                                           20
"recovered" by Marré, and awarded Nursery Associates only $161,250,

to be paid by the government.               The court also denied Nursery

Associates's request for attorneys' fees.

      On appeal, Nursery Associates argues that the district court

erred in prohibiting it from receiving all of the proceeds of the

judgment obtained by Marré against the government, including all

damages and attorneys' fees. It claims that the court was required

to look to state law in enforcing the state court turnover order

and, because the language of the turnover order awards Nursery

Associates any and all benefits or items of value that arise from

Marré's      suit   against   the   government,    the   district    court   was

required to honor the terms of the turnover order without regard to

any   contractual     arrangement     between    Marré   and   his   attorneys.

Moreover, Nursery Associates complains that it was entitled to all

attorneys' fees and costs incurred in enforcing its turnover order

in these proceedings.16

A. Nursery Associates' Interest in Marré's Damages

           With respect to the $215,000 in damages awarded to Marré, we

held above that the government could set off the entire amount

against Marré's tax liabilities, as the government's right of

setoff is superior to both Marré's interest and his attorneys'

derivative interest in that award.              Because Nursery Associates'

      16
      It is undisputed that Nursery Associates complied with Texas
law in obtaining the turnover order; that the order requires Marré
to turn over any and all benefits and items of value received or to
be received by Marré, including any damages and attorneys' fees,
from his action against the government;          and that Nursery
Associates was properly before the district court to enforce its
turnover order.

                                       21
interest in Marré's damages is also merely derivative of Marré's

interest, we likewise conclude that the government's right of

setoff is superior to Nursery Associates' interest in the damages.

See Cohen, 389 F.2d at 692.17

         Our   analysis   regarding   Nursery   Associates'   interest   in

Marré's damages does not end here, however.          With the litigation

over the legitimacy of Marré's tax assessments currently pending in

    17
      We observe that neither the government nor Nursery Associates
contends that their rights vis-a-vis each other in respect to the
setoff issue differ in any way from the rights of Marré and the
government vis-a-vis each other in respect to the same issue. In
other words, Nursery Associates does not contend that it has any
greater right than has Marré to prevent the government from setting
off against Marré's damage award Marré's asserted indebtedness for
taxes as per the tax assessments made against Marré October 18,
1993, during the pendency of the Marré I appeal;       and, Nursery
Associates has stated its agreement with the government's
contention that Nursery Associates simply stands in Marré's shoes
in this respect, with rights as against the government no greater
or lesser than those of Marré.       In this respect, neither the
government nor Nursery Associates contends that their rights as
against each other are determined by the body of law governing the
relative priorities of federal tax liens and the claims of state
law creditors of the taxpayer. See 26 U.S.C. § 6321 et seq. We
note in passing that, for purposes of this body of law, Nursery
Associates' March 1993 turnover order appears not to have resulted
in a choate or perfected interest in Marré's judgment against the
government before the conclusion of the appeal of that judgment in
our 1994 decision in Marré I, so that the lien of the government's
October 1993 assessment was "first in time" vis-a-vis Nursery
Associates' interest. See United States v. McDermott, 507 U.S.
447, 449-51, 113 S.Ct. 1526, 1528, 123 L.Ed.2d 128 (1993)
(explaining that a state lien is perfected when "the identity of
the lienor, the property subject to the lien, and the amount of the
lien are established"); Western National Bank v. United States, 8
F.3d 253, 255 (5th Cir.1993) (same);       Palandjoglou v. United
National Insurance Co., 821 F.Supp. 1179, 1186-87 (S.D.Tex.1993).
See also Commercial Credit Corp. v. U.S. Fire Ins. Co., 630 S.W.2d
651, 652 (Tex.App.—Houston [1st Dist.] 1981, no writ). Even if we
were to assume, arguendo, that after our Marré I decision Nursery
Associates was a "judgment lienor creditor" for purposes of 26
U.S.C. § 6323(a), nevertheless Nursery Associates does not contend
the government had not properly filed notice of its tax lien prior
to our Marré I decision.

                                      22
the district court below, there remains the possibility that the

district court could invalidate the government's tax assessments.

To that end, we must also consider whether Nursery Associates'

interest in the $215,000 damage award is superior to the interests

of Marré and his attorneys.            As between Nursery Associates and

Marré, Nursery Associates' interest in the entire amount of the

award is superior to Marré's interest.               The turnover order's

mandate that Marré turn over to Nursery Associates any and all

benefits or items of value that result from the present law suit

was clear and unequivocal.            Hence, the district court erred in

awarding Nursery Associates only half of Marré's recovery.

        Likewise,      as   between    Nursery    Associates   and    Marré's

attorneys, Nursery Associates' interest in that portion of the

$215,000 in damages that was awarded to the attorneys under the

contingency agreement—$161,250 less $107,500, or $53,750—is also

superior to the interest of Marré's attorneys. An attorney's right

to compensation pursuant to a contingency fee agreement is a

property right determined under applicable state law. Augustson v.

Linea Aerea Nacional-Chile S.A., 76 F.3d 658, 662 (5th Cir.1996).

Under   Texas   law,    a   contingency     fee   agreement    is    generally

considered to be an executory contract.18           See Lee v. Cherry, 812

        18
        Marré argues that an equitable assignment of a present
interest in a cause of action can occur, although not expressed, if
the parties intended such an assignment. Marré claims that he and
his attorneys intended an assignment of an interest in the cause of
action in the November 1, 1989, amended fee agreement. The amended
fee agreement letter, however, does not support Marré's argument,
as the letter states only that "Urquhart & Hassell will be entitled
to 50% of all amounts recovered." The letter does not state, for
example, that Marré agrees to "sell," "transfer," "assign," or

                                       23
S.W.2d 361, 363 (Tex.App.—Hous.[14th Dist.] 1991, reh'g of writ

overruled);       Brenan   v.     LaMotte,   441   S.W.2d   626,   630

(Tex.Civ.App.San Antonio 1969, no writ);     White v. Brookline Trust

Co., 371 S.W.2d 597, 600 (Tex.Civ.App.Amarillo 1963, writ ref'd

n.r.e.);   Carroll, 168 S.W.2d at 240.       Therefore, as a general

rule, "an attorney does not receive a legal or equitable interest

pursuant to a contingency fee contract until the contingency

actually occurs."19   In re Willis, 143 B.R. at 431.         Once the

contingency occurs, the attorney has a lien on the judgment or

settlement securing his services, and "an attorney's lien is

paramount to the rights of the parties in the suit, and is superior

to other liens on the money or property involved, subsequent in

point of time."   Id. at 432 (citations omitted).

     Nursery Associates obtained its turnover order from the state

court on March 16, 1993, while appeal was pending in Marré I—before

the contingency occurred.       Because the contingency fee contract



"convey" to his attorneys a specified interest in his claim. See,
e.g., Carroll v. Hunt, 140 Tex. 424, 168 S.W.2d 238, 239
(Tex.Com.App.1943, opinion adopted); In re Willis, 143 B.R. 428,
431 n. 4 (Bankr.E.D.Tex.1992).
     19
      Although it is unclear what constitutes the defining moment
at which the contingency occurs, compare Lee, 812 S.W.2d at 363
(contingency occurs after "reduction to judgment") with White, 371
S.W.2d at 600 (contingency occurs after "prosecuting or defending
to final judgment all suits") and Carroll, 168 S.W.2d at 240, 242
(contingency   occurs  after   "successful   termination   of  the
litigation"), we believe that at minimum, the contingency cannot
occur before judgment is affirmed on appeal or when the time for
filing an appeal has lapsed.        See Lee, 812 S.W.2d at 363
(explaining that "an executory contract is one that is still
unperformed by both parties or one with respect to which something
still remains to be done on both sides") (internal quotations
omitted) (emphasis in original).

                                   24
between Marré and his attorneys was still executory at the time

Nursery Associates obtained its turnover order, Nursery Associates'

interest in the fees is superior to the interest held by Urquhart

& Hassell.      Thus, Nursery Associates' interest in the entire

$215,000, including the $53,750 in attorneys' fees awarded out of

the damages, is superior to the interests of both Marré and his

attorneys.20

B. Nursery Associates' Interest in the $107,500 in Attorneys' Fees

      For the same reasons that the government cannot set off the

$107,500   in   attorneys'   fees   against   Marré's    tax   assessments,

Nursery Associates cannot claim an interest in the $107,500 of the

fee award which would be superior to Urquhart & Hassell's interest.

Any rights that Nursery Associates has in that portion of the

attorneys' fees under the turnover order are, at most, derivative

of Marré's right to the fees.       Thus, because the fees were awarded

to   Marré's    attorneys,   and    not   Marré,   and   because   Nursery

Associates' interest stems from Marré's right to the fees, Urquhart


     20
      Marré argues that, under the common fund doctrine, it would
be inequitable to allow Nursery Associates to reap the benefits of
Urquhart & Hassell's labor, as the attorneys' fees "fund" that
Nursery Associates seeks to acquire through the turnover order was
only made possible through Urquhart & Hassell's work in this case.
The common fund doctrine, however, typically applies in situations
where the attorneys sue for an interest commonly held by members of
a class or third parties who benefit from the suit—which is not the
situation here.    See, e.g., Boeing Co. v. Van Gemert, 444 U.S.
472, 477-81, 100 S.Ct. 745, 749-50, 62 L.Ed.2d 676 (1980); Sprague
v. Ticonic National Bank, 307 U.S. 161, 164-68, 59 S.Ct. 777, 779-
80, 83 L.Ed. 1184 (1939). Although application of the doctrine may
be appropriate in exceptional cases, we believe the case at bar
does not present any exceptional or compelling reasons that would
warrant invoking the doctrine. See In re Delta Towers, Ltd., 924
F.2d 74, 78 (5th Cir.1991).

                                     25
& Hassell's interest in the $107,500 of the attorneys' fees is

superior to the interest held by Nursery Associates.21

C. Nursery Associates' Reasonable Attorneys' Fees

      Finally, Nursery Associates argues that it is entitled to all

of its reasonable and necessary attorneys' fees incurred in having

to obtain and enforce the turnover order:    $1,000 in attorneys'

fees for obtaining the order plus $15,000 in attorneys' fees for

the intervention. Attorneys' fees are mandatory under the turnover

statute if the evidence shows that the judgment creditor was

successful in obtaining turnover relief and the attorneys' fees and

costs are reasonable.22    Great Global Assurance Co. v. Keltex

Properties, Inc., 904 S.W.2d 771, 775-76 (Tex.App.—Corpus Christi

1995, no writ);   see also Cortland Line Co. v. Israel, 874 S.W.2d

178, 184 (Tex.App.—Houston [14th Dist.] 1994, writ denied) (stating

that "[a] court has the discretion to fix the amount of attorney's

fees, but it does not have the discretion in denying them if they

are proper under § 38.001").      Because Nursery Associates was

successful in obtaining turnover relief and we find nothing in the

record that would indicate to us that the fees are anything but




     21
      Nursery Associates make no claim to the $17,738.02 in costs
awarded to Marré's attorneys. However, even if Nursery Associates
had asked for the costs, its interest would nevertheless come
behind the attorneys' interest because the costs were awarded,
along with the $107,500 in attorneys' fees, directly to the
attorneys under the attorneys' fees statute.
     22
       Tex. Civ. Prac. & Rem.Code Ann. §§ 38.001-.006 govern the
award of attorneys' fees under section 31.002(e). See Great Global
Assurance Co., 904 S.W.2d at 775.

                                26
reasonable,23 we conclude the district court erred in refusing to

award Nursery Associates its requested attorneys' fees as against

Marré.

                                Conclusion

      In sum, we reverse the district court's award of attorneys'

fees to Agritech as well as the court's refusal to allow the

government to set off Marré's and Agritech's damages of $326,000,

which includes the $53,750 in attorneys' fees awarded to Marré.

The setoff is allowed so that the government can withhold payment

of the damages to Marré and Agritech pending final adjudication of

their tax liabilities on the assessments made while the Marré I

appeal was pending. However, we affirm the court's judgment to the

extent that it prohibits the government from setting off Urquhart

& Hassell's fee award of $107,500 and costs of $17,738.02, as these

fees and costs belong solely to Marré's attorneys, unencumbered by

the government's right of setoff.

      We further hold that Nursery Associates' interest in Marré's

damages award of $215,000 is likewise subject to the government's

right of setoff, but is superior to both Marré's and Urquhart &

Hassell's rights to the award.      As for the $107,500 in attorneys'

fees (and $17,738.02 expenses), Urquhart & Hassell's interest in

the fees (and expenses) is superior to both the government's right

of   setoff   and   Nursery   Associates'    rights.   Lastly,   Nursery

Associates is entitled to $16,000 in reasonable attorneys' fees as


     23
     No party below or on appeal has questioned the reasonableness
of the $16,000 amount requested by Nursery Associates.

                                    27
against Marré.

     The district court's judgment is AFFIRMED in part and REVERSED

in part.




                                28